Epes, J.,
concurring:
I concur in the dismissal of the plaintiff’s bill, and in the conclusion reached in the opinion of Holt, J., that the provision of the “public park condemnation act” (Acts 1928, chapter 410) is invalid which provides that in a condemnation *825proceeding based upon an order of publication the property may be condemned without other proof of its value than the allegations in the petition.
I am of the opinion that under the “public park condemnation act” (Acts 1928, chapter 410) a valid condemnation may be had; and that, therefore, if some of its provisions be unconstitutional, this does not constitute a valid ground for granting the injunction here prayed for. (See section 42, chapter 410, Acts 1928.)
This being so, I dfo not deem it necessary here to pass upon the many other objections raised to specific provisions of the said “public park condemnation act,” and I express no opinion thereon.